In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered October 26, 1978, which dismissed the complaint as against the respondents. Judgment affirmed, without costs or disbursements. On the facts as stipulated by the parties, plaintiff was an employee of a joint venture at the time he was injured in a fall from a scaffold. Section 240 of the Labor Law imposes a duty upon all contractors, owners and their agents to properly protect employees who use scaffolds. However, the liability for violations of such duty is subsumed into the employer’s general liability under the Workers’ Compensation Law, which is made "exclusive and in place of any other liability whatsoever” by section 11 thereof. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.